



FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (“Fifth Amendment”) is made as of this
13th day of September, 2018, by and among STARTEK, INC., a Delaware corporation
(the “Company”), STARTEK HEALTH SERVICES, INC., a Colorado Corporation (“SHS”)
and STARTEK USA, INC., a Colorado Corporation (“SUSA”) (each of the Company,
CCI, SHS and SUSA may be referred to herein, individually, as a “Borrower” and,
collectively, as “Borrowers”), COLLECTION CENTER, INC., a North Dakota
corporation (“CCI”), as a guarantor, EACH LENDER FROM TIME TO TIME PARTY HERETO
(collectively, the “Lenders” and individually, a “Lender”), and BMO HARRIS BANK,
N.A., as Administrative Agent, Swing Line Lender, and a Letter of Credit Issuer.
WHEREAS, the Administrative Agent, Lenders and Borrowers entered into a certain
Credit Agreement dated as of April 29, 2015 as amended by a certain First
Amendment to Credit Agreement dated as of June 1, 2015 by and among the
Administrative Agent, Lenders and Borrowers, by a certain Second Amendment to
Credit Agreement dated as of November 6, 2015 by and among the Administrative
Agent, Lenders and Borrowers, by that certain Third Amendment to Credit
Agreement dated as of January 20, 2016 by and among the Administrative Agent,
Lenders and Borrowers and by that certain Fourth Amendment to Credit Agreement
dated as of March 28, 2017 by and among the Administrative Agent, Lenders and
Borrowers (said Credit Agreement, as so amended and as amended from time to time
hereafter, is referred to as the “Credit Agreement”); and
WHEREAS, the Administrative Agent, Lenders and Borrowers desire to amend certain
provisions of the Credit Agreement pursuant to the terms hereof.
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and any extension of credit heretofore, now or
hereafter made by Agent and Lenders to Borrowers, the parties hereto agree as
follows:
1.Definitions. Except as otherwise provided herein, all capitalized terms used
herein without definition shall have the meanings contained in the Credit
Agreement.
2.    Amended Definitions. The definitions of “Applicable Margin,” “Borrowing
Base,” “Consolidated Fixed Charges,” “Eligible Unbilled Accounts” and “Revolving
Loan” in Section 1.1 of the Credit Agreement are hereby deleted and the
following are inserted in their stead [Changes in bold underline]:
“Applicable Margin” means, with respect to any Type of Loan, the percentages per
annum set forth below, as based upon the Average Availability for the
immediately preceding fiscal quarter:


 
 
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------




Level
Average Availability
Eurodollar Rate Non-FILO Revolving Loans
Eurodollar Rate FILO Revolving Loans
Base Rate Non-FILO Revolving Loans
Base Rate FILO Revolving Loans
I
> 33% of Aggregate Revolving Credit Commitment
1.50%
2.50%
0.50%
1.50%
II
< 33% of Aggregate Revolving Credit Commitment
1.75%
2.75%
0.75%
1.75%



From the Fourth Amendment Effective Date until the first day of each fiscal
quarter, commencing with April 1, 2017 (the “Adjustment Date”), margins shall be
determined as if Level I were applicable. Thereafter, any increase or decrease
in the Applicable Margin resulting from a change in Average Availability shall
become effective as of each Adjustment Date based upon Average Availability for
the immediately preceding fiscal quarter. If any Borrowing Base Certificate
(including any required financial information in support thereof) of the Company
is not received by Administrative Agent by the date required pursuant to
Section 7.02(a) and such failure continues for three (3) or more Business Days,
then the Applicable Margin shall be determined as if the Average Availability
for the immediately preceding Fiscal Quarter is at Level II until such time as
such Borrowing Base Certificate and supporting information are received.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the Value of Eligible Accounts (less all cash received but not yet
applied in respect of such Eligible Accounts) multiplied by eighty-five percent
(85%); plus
(b)    the lesser of (i) the Maximum FILO Amount and (ii) Value of Eligible
Accounts (less all cash received but not yet applied in respect of such Eligible
Accounts) multiplied by the FILO Percentage (the “FILO Amount”); plus
(c)    the lesser of (i) $5,000,000 and (ii) Value of Eligible Unbilled Accounts
(less all cash received but not yet applied in respect of such Eligible Untilled
Accounts) multiplied by eighty percent (80%); minus
(d)    the amount of all Availability Reserves.
The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition unless (x) if so required by the
Administrative Agent, the Administrative Agent has conducted (x) Field Exams
reasonably required by it (with results reasonably satisfactory to the
Administrative Agent) and (y) the Person owning such assets or property shall be
a (directly or indirectly) wholly‑owned Domestic Subsidiary of the Company and
have become a Borrower.
“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the sum of, without duplication,
(a) Consolidated Cash


 
2
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------




Interest Charges paid or required to be paid during such period, (b) the sum of
(i) all principal repayments made or required to be made of Consolidated Funded
Indebtedness during such period, but excluding any such payments to the extent
constituting a refinancing of such Consolidated Funded Indebtedness through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 8.01 and repayments of Revolving Loans plus (ii) the aggregate amount of
quarterly reductions during such period in the Maximum FILO Amount, (c) all
Restricted Payments made in cash during such period, (d) the aggregate amount of
federal, state, local and foreign income taxes paid in cash, in each case, of or
by the Company and its Subsidiaries for the most recently completed Measurement
Period, (e) cash contributions made to any Pension Plan (to the extent not
deducted in the calculation of Consolidated Net Income) and (f) any CCI Deferred
Payments paid or required to be paid during such period.
“Eligible Unbilled Accounts” means any Account that would otherwise be an
Eligible Account except for the fact that such Account has not been billed to
the applicable Account Debtor so long as such Account is billed to the
applicable Account Debtor by delivery of an invoice within thirty (30) Business
Days following the previous month end and such Account was accrued as of the
previous month end.
“Revolving Loan” means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers pursuant to Section 2.01(a), including, without limitation, all FILO
Revolving Loans.
3.    Additional Definitions. The following definitions of “Base Rate FILO
Revolving Loan,” “Base Rate Non-FILO Revolving Loan,” “Eurodollar Rate FILO
Revolving Loan,” “Eurodollar Rate Non-FILO Revolving Loan,” “Fifth Amendment,”
“Fifth Amendment Effective Date,” “FILO Amount,” “FILO Percentage,” “FILO
Revolving Loan” and “Maximum FILO Amount” are hereby inserted into Section 1.1
of the Credit Agreement in appropriate alphabetical order:
“Base Rate FILO Revolving Loan” means a FILO Revolving Loan that is a Base Rate
Loan.
“Base Rate Non-FILO Revolving Loan” means a Revolving Loan that is a Base Rate
Loan and not a Base Rate FILO Revolving Loan.
“Eurodollar Rate FILO Revolving Loan” means a FILO Revolving Loan that is a
Eurodollar Rate Loan.
“Eurodollar Rate Non-FILO Revolving Loan” means a Revolving Loan that is a
Eurodollar Rate Loan and not a Eurodollar Rate FILO Revolving Loan.
“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement dated
as of September 13, 2018 by and among Administrative Agent, Lenders, Borrowers
and Guarantor.


 
3
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------




“Fifth Amendment Effective Date” has the meaning specified in Section 6 of the
Fifth Amendment.
“FILO Amount” has the meaning specified in clause (b) of the definition of
Borrowing Base.
“FILO Percentage” means ten percent (10%), which percentage shall be reduced by
0.625% on January 1, 2019 and each April 1, July 1, October 1 and January 1
thereafter until the FILO Percentage has been reduced to zero percent (0%).
“FILO Revolving Loan” means as of any date that segment of Revolving Loans equal
to the lesser of (x) Outstanding Amount of the Revolving Loans and (y) the FILO
Amount.
“Maximum FILO Amount” means Five Million Five Hundred Thousand and 00/100
Dollars ($5,500,000) which amount shall be reduced by $343,750 on January 1,
2019 and each April 1, July 1, October 1 and January 1 thereafter until the
Maximum FILO Amount has been reduced to zero ($0).
4.    Letter of Credit Fees. Section 2.09 of the Credit Agreement is hereby
deleted and the following is inserted in its stead [Changes in bold underline]:
2.09    Letter of Credit Fees. Subject to the provisions of the last sentence of
this clause (b), the Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage,
in Dollars, a Letter of Credit fee (“Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Margin for Eurodollar Rate Non-FILO Revolving
Loans times the daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit); provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Letter of Credit Issuer shall be payable, to the maximum extent permitted by
applicable Law, to the other Revolving Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the Letter of Credit Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. The Letter of Credit Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in ARTICLE V is not met, and shall be due and payable quarterly in
arrears on the first Business Day after each calendar quarter, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. If there is any change in the Applicable Margin for
Eurodollar Rate Loans during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Margin for
Eurodollar Rate Loans separately for each period during such quarter that such
Applicable Margin was in effect. At all times


 
4
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------




that the Default Rate shall be applicable to any Loans pursuant to
Section 2.08(b), the Letter of Credit Fees payable under this clause (b) shall
accrue and be payable at the Default Rate.
5.    Compliance Certificate. Exhibit B to the Credit Agreement (the Compliance
Certificate) is hereby deleted and Exhibit B in the form attached hereto as
Exhibit B is inserted in its stead.
6.    Conditions Precedent. This Fifth Amendment shall become effective upon
Borrowers, Administrative Agent and each Lender shall have executed and
delivered to each other this Fifth Amendment.
The date on which all such conditions precedent are satisfied or waived is
hereinafter referred to as the “Fifth Amendment Effective Date.”
7.    Governing Law. This Fifth Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.
8.    Execution in Counterparts. This Fifth Amendment may be executed in any
number of separate counterparts, each of which shall, collectively and
separately, constitute one agreement. Delivery of an executed counterpart of a
signature page of this Fifth Amendment by telecopy or electronically (such as
PDF) shall be effective as delivery of a manually executed counterpart of this
Fifth Amendment.
9.    Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Credit Agreement shall remain in full force and effect.


(Signature Pages Follow)




 
5
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------


(Signature page to Fifth Amendment to Credit Agreement)


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit Agreement to be duly executed as of the date first above written.
BORROWERS:


STARTEK, INC., 
a Delaware Corporation
By:  /s/ Lance Rosenzweig 
   Lance Rosenzweig 
   President
 
STARTEK HEALTH SERVICES, INC., a Colorado Corporation
By:  /s/ Lance Rosenzweig 
   Lance Rosenzweig 
   President
 
STARTEK USA, INC., 
a Colorado Corporation 

 
By: /s/ Lance Rosenzweig                  Lance Rosenzweig 
   President
GUARANTOR:


COLLECTION CENTER, INC.,
a North Dakota Corporation 

 
By:/s/ Randy Fischer
   Randy Fischer 
   President





 
1
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------


(Signature page to Fifth Amendment to Credit Agreement)


ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A., as Administrative Agent 


By:  /s/ Sarah Yates  
Name: Sarah Yates 
Title: Vice President
LENDERS:
BMO HARRIS BANK N.A., as a Lender, L/C Issuer and Swing Line Lender 

 
By:  /s/ Sarah Yates  
Name: Sarah Yates 
Title: Vice President





 
1
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________, _____
To:
BMO Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 29, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among STARTEK, INC., a Delaware corporation (the “Borrower
Agent”), and the other borrowers party thereto (together with the Borrower
Agent, collectively, the “Borrowers”), the Lenders from time to time party
thereto, and BMO HARRIS BANK N.A., as Administrative Agent, Swing Line Lender,
and an Letter of Credit Issuer.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the chief financial officer of the Borrower Agent, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrowers, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Borrower Agent ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Agreement for the Fiscal Month of the
Borrower Agent ended as of the above date. Such financial statements fairly
present the financial condition, results of operations, shareholders equity and
cash flows of the Borrower Agent and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end adjustments
and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrowers during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrowers performed and observed all its
Obligations under the Loan Documents, and


 
1
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------





[select one:]
[to the best knowledge of the undersigned during such fiscal period, each
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Loan Parties contained in
Article VI of the Agreement, and any representations and warranties of the Loan
Parties that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
 
STARTEK, INC., a Delaware corporation, as Borrower Agent
By:     
Name:     
Title:    





 
2
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------





For the twelve Fiscal Month period ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
•
Section 8.12(a) – Consolidated Fixed Charge Coverage Ratio.
 
A.    Consolidated EBITDA with respect to the Company and its Subsidiaries, on a
consolidated basis, for the trailing twelve consecutive Fiscal Months ending on
above Statement Date (“Subject Period”):
 
1.    Consolidated Net Income for Subject Period:
$___________
2.    Consolidated Interest Charges for Subject Period (net of interest income
for Subject Period of the Company and its Subsidiaries for Subject Period):
$___________
3.    Federal, state, local and foreign income tax expense for Subject Period
(net of income tax credits):
$___________
4.    Depreciation for Subject Period:
$___________
5.    Amortization expenses for Subject Period:
$___________
6.    Non-cash compensation expense, or other non-cash expenses or charges,
arising from granting of stock options, stock appreciation rights or other
equity arrangements for Subject Period:
$___________
(I) Non-cash charges, losses or expenses (excluding any non-cash charges
representing an accrual of, or reserve for, cash charges to be paid within the
next twelve months) for Subject Period:
$___________
8.    Expenses up to $400,000 incurred in connection with the Transactions for
Subject Period:
$___________
9.    Restructuring and/or impairment charges incurred within such period:
$___________
10.    Other non-cash income, gains or profits for Subject Period:
$___________
11.    Consolidated EBITDA (Lines A.1. + A.2. + A.3. + A.4. + A.5. + A.6. + A.7.
+ A.8. – A.9.):
$___________
B.    Consolidated Fixed Charges for the Subject Period:
 
1.    Consolidated Cash Interest Charges paid or required to be paid during
Subject Period:
$___________
2.    Principal payments of Consolidated Funded Indebtedness made or required to
be made during Subject Period but excluding any such payments to the extent
constituting a refinancing of such Consolidated Funded Indebtedness through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 8.01 and repayments of Revolving Loans:
$___________



 
3
 

CHICAGO/#3186558.2A

--------------------------------------------------------------------------------





3.    The aggregate amount of quarterly reductions during such period in the
Maximum FILO Amount:
$___________
4.    Restricted Payments made in cash:
$___________
5.    Aggregate federal, state, local and foreign income taxes paid in cash:
$___________
6.    Cash contributions to Pension Plans (to extent not deducted in calculation
of net income)
$___________
7.    CCI Deferred Payments paid or required to be paid during Subject Period
$___________
8.    Consolidated Fixed Charges (Lines B.1.+ B.2. + B.3. + B.4. + B.5. + B.6. +
B.7.)
$___________
C.    Consolidated Capital Expenditures for the Subject Period:
 
1.    Consolidated Capital Expenditures:
$___________
2.    Capital Expenditures (a) financed with Indebtedness (other than Loans),
(b) made with Net Cash Proceeds from any Disposition described in clauses
8.05(b) or proceeds of insurance arising from any casualty or other insured
damage or from condemnation or similar awards with respect to any property or
asset, in each case, to the extent such proceeds are reinvested within 180 days
of receipt thereof and (c) constituting any portion of the purchase price of a
Permitted Acquisition which is accounted for as a capital expenditure
$___________
3.    Net Consolidated Capital Expenditures: (Lines C.1. – C.2.)
$___________
4.    Up to $2,100,000 of Consolidated Capital Expenditures incurred in 2017 in
connection with the buildout of Borrower’s facilities in Tegucigalpa, Honduras
and Jamaica
$___________
5.    C.3. - C.4
$___________
D.    Consolidated Fixed Charge Coverage Ratio (Line A.10. - Line C.5. ÷ Line
B.8.):
_________ to 1.00
Minimum Required during a Fixed Charge Trigger Period (check if applicable ¨):
1.00 to 1.00







 
4
 

CHICAGO/#3186558.2A